Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102 (a) (2) as being unpatentable over Sakai et al. (US 2020/0379080).
	Regarding claim 1, Sakai teaches a method of measuring a radio wave distribution of a radio signal source and estimating corresponding radio characteristics by using a flying vehicle, (see Sakai at [0106] which discloses that the present invention 
comprising: measuring a plurality of first radio signals transmitted by the radio signal source by a flying vehicle at a plurality of flight positions during a measurement process; (see Sakai at [0038] which discloses determining a reception strength of the radio wave; Examiner maps the radio wave to the first radio signals.  Also, see Sakai at [0040] in conjunction with Fig. 2 which discloses a left radio wave sensor 102L and right radio wave sensor 102R for receiving radio signals to determine respective radial 
estimating a position of the radio signal source according to the first radio signals and a radio channel model; (see Sakai at [0014] which discloses location estimation of a radio wave transmission source based on radio wave strengths and propagation models.)
and obtaining a plurality of first radio characteristics of the first radio signals, and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals and estimating a plurality of second radio characteristics of a plurality of second radio signals in the radio wave distribution according to the first radio characteristics of the first radio signals (see Sakai at [0044] which discloses that time information is sent along with the reception strengths to the server 100; see Sakai at [0046] which discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Examiner maps the time information and the reception strengths to the plurality of radio characteristics.  Also, see Sakai at [0061] 
Regarding claim 2, Sakai teaches wherein the positions are a plurality of positions of the flying vehicle on a task movement path, a precise radio waveform mapping movement path, or a partial radio waveform mapping movement path (see Sakai at [0106] which discloses that the present invention is applicable to a location estimation system of self-driving machines such as drones; Examiner notes that a self-driving machine inherently provides a task movement path.)
Regarding claim 3, Sakai teaches the method according to claim 1, wherein the radio channel model and parameters of the radio channel model are dynamically adjusted according to a flight area or radio frequency of the flying vehicle (see Sakai at 
Regarding claim 5, Sakai teaches the method according to claim 1, wherein the step of obtaining the plurality of first radio characteristics of the plurality of first radio signals and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals and estimating the plurality of second radio characteristics of a plurality of second radio signals in the radio wave distribution according to the first radio characteristics of the first radio signals comprises: normalizing the plurality of first radio characteristics of the first radio signals, and comparing the normalized plurality of first radio characteristics with a waveform characteristic database of the radio signal source (Sakai at [0062] discloses using normalized receiver power of actual data from a known transmission source and its corresponding probability density distributions to generate correspondence tables.  Sakai at [0062] further discloses that the correspondence tables are compared with the reception strengths of radio waves from an unknown radio wave transmission source.)
Regarding claim 6, Sakai teaches the method according to claim 5, wherein the step of obtaining the plurality of first radio characteristics of the first radio signals, and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals and estimating the plurality of second radio characteristics of the plurality of second radio signals in the radio wave distribution according to the first radio characteristics of the first radio signals further comprises: after a candidate waveform distribution corresponding to the first radio characteristics are obtained through a comparison with the waveform characteristic database, using the candidate waveform distribution as the radio wave distribution of the radio signal source; and when the comparison with the waveform characteristic database is not successful, estimating the radio wave distribution by using an interpolation method or an averaging method (see Sakai at [0046] which discloses that the radio wave sensors 1 to N according to the present exemplary embodiment calculate an average value of reception strengths per predetermined time interval (per second, for example) and transmits the average value to the server 100; Examiner notes 
Claims 9-11 and 13-14 are directed toward a system that performs the steps recited in methods of claims 1-3 and 5-6.  Therefore, claims 9-11 and 13-14 are rejected under the same rationale provided in the rejections of claims 1-3 and 5-6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Ngo (US 10,107,891).
Regarding claim 4, Sakai does not expressly teach wherein the step of measuring the plurality of first radio signals transmitted by the radio signal source by the flying vehicle at the flight positions during the measurement process comprises: measuring the plurality of first radio signals transmitted by the radio signal source by using a plurality of flying vehicles at the positions during the measurement process, which in a related art, Ngo teaches (see Ngo at the Abstract and at col. 5 lines 22-25 which discloses a method and system or determining a location of a remote transmitter using a plurality of UAVs relative to the remote transmitter; see Ngo at col. 5 lines 22-25 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to measure the plurality of first radio signals transmitted by the radio signal source by using a plurality of flying vehicles at the positions during the measurement process, as taught by Ngo.  
One would have been motivated to make such a modification to maximize the collaborative collection of a target signal by way of using a plurality of UAVs, as suggested by Ngo at col. 5 lines 2-5.
Regarding claim 7, the modified Sakai teaches the method according to claim 1, further comprising: controlling the flying vehicle to make an antenna radiation pattern of the flying vehicle toward the radio signal source during a flight process (see Ngo, at col. 5 lines 38-41, which discloses that each UAV has an isotropic antenna with matched polarization.)
Regarding claim 8, the modified Sakai teaches the method according to claim 7, wherein the step of controlling the flying vehicle to make the antenna radiation pattern of the flying vehicle toward the radio signal source during a flight process comprises: adjusting a direction of the flying vehicle, an antenna direction of the flying vehicle, or a radio beam forming orientation of the flying vehicle to make the antenna radiation pattern of the flying vehicle toward the radio signal source (see Ngo, at col.20 lines 4-collaborative beamforming from an elevated WSN may maximize signal collection performance in the presence of various signal and sensor related errors, and proposes a signal collection scheme to maximize the collaborative collection of a target signal.)

Claims 12 and 15-16 are directed toward a system that performs the steps recited in methods of claims 4 and 7-8.  Therefore, claims 12 and 15-16 are rejected under the same rationale provided in the rejections of claims 4 and 7-8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661